             Case 1:17-cr-00684-ER Document 223 Filed 04/24/19 Page 1 of 4




                                             
                               HANEY LAW GROUP, PLLC 
                                       ​ATTORNEYS AT LAW 
                                  3000 Town Center Drive, Suite 2570 
                                        Southfield, MI 48075 
                               Phone - 248.414.1470 - Fax - 248.414.1471 
                                          ​www.haneylawgroup.net                     
                                                 
                                                                                 
     ​ IA ECF
      V
    The Honorable Edgardo Ramos
    United States District Judge
    Thurgood Marshall
    United States Courthouse
    40 Foley Square
    New York, New York 10007

                         Re:      United States v. Christian Dawkins and Merl Code​,
                                  No. S1 17 Cr. 684 (ER)

    Dear Judge Ramos:

    Undersigned counsel respectfully submits this letter on behalf of Defendant Christian Dawkins
    for the purposes of moving to strike any and all testimony offered to this point of trial by the
    Government’s cooperating witness Marty Blazer as to what Blazer believed Mr. Dawkins
    “meant” by any of the statements contained in the Government’s exhibits. We further would
    move to preclude any such further testimony wherein such subjective speculative testimony
    would be wrongfully elicited.

                                PRELIMINARY STATEMENT

    For the past two days, the Government’s direct examination of Louis Martin Blazer has largely
    consisted of a pattern where the Government plays a portion of audio or video evidence for the
    jury, pauses the recording, then asks:

    QUESTION: “Mr. Blazer, what is your understanding of what Mr. Dawkins meant when
         he said [comment]?”

                                                                                                  1
          Case 1:17-cr-00684-ER Document 223 Filed 04/24/19 Page 2 of 4



We agree with fellow defense counsel this method of questioning is an inappropriate attempt to
introduce argument under the guise of evidence. The nature of the questions being asked are
calling for Mr. Blazer, a cooperating witness, to give his personal opinion of how another
witness’s out-of-court statement should be interpreted by the jury. As a cooperating witness, Mr.
Blazer is not a true conspirator, so neither Mr. Blazer’s state-of-mind with respect to the alleged
conspiracy, nor his personal interpretation of the evidence is relevant.

For the reasons set forth below, Mr. Dawkins particularly objects to this line of questioning, and
the resulting testimony as to what Mr. Blazer’s opinion is to what Mr. Dawkins “meant” by any
statements Mr. Dawkins may have made, or any of the statements contained in the Government’s
exhibits. Additionally, Mr Dawkins seeks a categorical prohibition on any witness testifying any
further as to what Mr. Dawkins knew, believed, or intended at any point in time. The law does not
permit the Government to use Mr. Blazer to testify on Mr. Dawkins’ behalf, which he has now
done for two days, and done so in a manner with a clear motive to represent in the worst light
possible.

                                      ARGUMENT

Lay witnesses may testify as to their opinions so long as the testimony is “rationally based on the
witness’s perception,” is “helpful to clearly understanding the witness’s testimony or to
determining a fact in issue,” and is “not based on scientific, technical, or other specialized
knowledge within the scope of Rule 702.” Fed. R. Evid. 701. The Second Circuit has held that lay
opinion testimony must satisfy two prongs in order to be admissible: “first, the opinion evidence
may be allowed only if the court finds that the opinion is rationally based on the witness’s own
perceptions; and second, it is to be allowed only if the court concludes that it will be helpful to a
clear understanding of the witness’s testimony or the determination of a fact in issue.” ​United
States v. Rea,​ 958 F.2d 1206, 1215 (2d Cir. 1992) (internal quotation marks omitted).

 Additionally, Rule 701(b)’s helpfulness requirement mandates the exclusion of “testimony where
the witness is ​no better suited than the jury to make the judgment at issue.” ​Fulton​, 837 F.3d at
293 (quoting ​United States v. Meises​, 645 F.3d 5, 16 (1st Cir. 2011) (emphasis added). A
witness’s testimony may not “simply dress[] up argument as evidence.” ​Id. (quoting ​Meises,​ 645
F.3d at 17). Testimony may be so characterized when a witness “infer[s] [the defendant’s] roles
not from any direct knowledge, but from the same circumstantial evidence that was before the
jury—effectively ​usurping the jury’s role as fact-finder.” ​Id. (quoting ​Meises​, 645 F.3d at 16)
(emphasis added). “[W]here a case agent’s testimony leaves the jury ‘to trust that [the case agent]
had some information – information unknown to them – that made him better situated to interpret
the words used in the calls than they were,’ when, in fact, he does not, such testimony is

                                                                                                   2
          Case 1:17-cr-00684-ER Document 223 Filed 04/24/19 Page 3 of 4



inadmissible under Rule 701(b).” ​United States v. Jackson,​ 849 F.3d 540, 554 (3d Cir. 2017)
(quoting ​United States v. Freeman​, 730 F.3d 590, 597 (6th Cir. 2013) (citing ​United States v.
Hampton,​ 718 F.3d 978, 982–83 (D.C. Cir. 2013); ​see also Meises,​ 645 F.3d at 16–17; ​United
States v. Johnson,​ 617 F.3d 286, 292–93 (4th Cir. 2010); ​United States v. Freeman​, 498 F.3d 893,
905 (9th Cir. 2007); ​United States v. Garcia​, 413 F.3d 201, 213–14 (2d Cir. 2005); ​United States
v. Grinage,​ 390 F.3d 746, 750–51 (2d Cir. 2004)). After all, the role of the “prosecutor [is] to
argue in summation” what inferences to draw from the evidence. ​Id. (quoting ​Meises​, 645 F.3d at
17).

In ​Jackson,​ the Third Circuit further held that under FRE 701(b)’s helpfulness requirement, “lay
witnesses may provide opinions about their understandings of recorded conversations when ‘[t]o
the uninitiated listener, [the speaker] speaks ​as if he were using code’​ and the witness’s ‘opinions
are based upon his direct perception of the event, are not speculative, and are helpful to the
determination’ of a fact in the case if the ‘trial court vigorously police[s] the government’s
examination of [the witness] to ​ensure that he [is] not asked to interpret relatively clear
statements.​ ’” 849 F.3d at 553–54 (quoting ​United States v. De Peri​, 778 F.2d 963, 977–78 (3d
Cir. 1985) (emphasis added)). There, the Government’s witness testified that the defendant’s
statement, “you can go ahead and send him” meant “it is okay now to send [a co-conspirator] to
purchase cocaine in Dallas.” Jackson​, 849 F.3d at 554. Based on the rationale above, the Court
concluded that the district court “erroneously permitted [the Government’s witness] on several
occasions to express his understanding of the meaning of clear conversations” and to provide
“unhelpful argument under the guise of evidence.” ​Jackson,​ 849 F.3d at 554.

Mr. Blazer has no ability to access the thoughts of Mr. Dawkins and is no better position to
interpret the meaning of Mr. Dawkins’ statements than the jury. For that reason, Mr. Blazer’s
opinion as to what Mr. Dawkins “meant” is unhelpful for the jury and thus inadmissible. Insofar
as Mr. Blazer is allowed to interpret Mr. Dawkins’ statements with impunity, he has become a
vehicle for introducing argument rather than evidence.

Finally, the Second Circuit has held that FRE 701 does not permit a witness to opine as to another
witness’s knowledge. ​Rea​, 958 F.2d at 1216 (“When the issue is a party’s knowledge, which is
perhaps a more easily fathomed state of mind than, for example, intent or motivation, we suspect
that in most instances a proffered lay opinion will not meet the requirements of Rule 701.”). For
two days now Mr. Blazer has repeatedly testified as to his self-serving belief that he knows what
Mr. Dawkins knew, believed, or intended during the timeframe at issue. We submit the Court
shoulds strike all such testimony and the Government should be barred from this continued
improper exercise of allowing Mr. Blazer to testify for Mr. Dawkins, in a manner that clearly is
contrary to his best interests. Testimony that Mr. Blazer has presented in a light, which for

                                                                                                    3
          Case 1:17-cr-00684-ER Document 223 Filed 04/24/19 Page 4 of 4



obvious reasons, is most favorable to those he seeks to please in an effort of establishing his
substantial assistance in the prosecution of the same individual whose mind he is reading.

                                         REQUEST

Defendant Dawkins therefore respectfully requests that the Court strike all such testimony by
Government cooperating witness Marty Blazer and preclude the Government from engaging in
this line of questioning; or, in the alternative, significantly limit the Government’s use of this type
of questioning to specific circumstances, if any, that the Court believes is appropriate under Fed.
R. Evid. 701. Resolution of this matter before the Government resumes with Mr. Blazer is in the
interest of both parties and will reduce interruptions for the jury.


Respectfully submitted,
___________________
Steven A. Haney, Sr.
Attorney at Law




cc:    Eli Mark, Esq. (via ECF)
       Noah Solowiejczyk, Esq. (via ECF)
       Robert Boone, Esq. (via ECF)




                                                                                                     4
